In a negligence action to recover damages for the wrongful death of plaintiff’s intestate, an invitee, resulting from a fall down a stairway to a cellar, the door to which was adjacent to another door leading to a bar, defendants appeal from a judgment of the Supreme Court, Westchester County, entered September 27, 1960, upon a verdict in favor of the plaintiff, after a jury trial. Judgment affirmed, with costs. It was for the jury to determine whether danger by reason of confusion between the two doors was reasonably foreseeable (Christianson v. Breen, 288 N. Y. 435). Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.